UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JUEL ROUNDTREE,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-CV-2475 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
NYC, et al.,                                                           :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        Plaintiff Juel Roundtree, proceeding without counsel, brings this action against the City

of New York (the “City”), New York City Health + Hospitals Corporation (“H+H”), Corizon

Health, Inc. (“Corizon”), 1 “Medical Administrator Roberts,” Dr. Arkady Cherchever, Dr. John

Mullins, Dr. Jane San Jose, and several Jane and John Does (collectively, “Defendants”),

alleging deliberate indifference to his serious medical needs, conspiracy to violate his

constitutional rights, and retaliation, as well as state-law claims for malpractice, assault, and

battery. See ECF No. 27 (“Am. Compl.”). The City, H+H, Corizon, Dr. Cherchever, Dr.

Mullins, and Dr. San Jose (collectively, “Moving Defendants”) now move, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, to dismiss. See ECF No. 56; see also ECF No.

93. For the reasons stated below, the motion is granted in part and denied in part.




1
       Although Roundtree refers to this entity as “Corizon Medical,” its correct name is
apparently Corizon Health, Inc. See, e.g., ECF No. 40, at 2.
                                        BACKGROUND

       This action arises out of dental care received by — or allegedly withheld from —

Roundtree while he was detained at the George R. Vierno Center (“GRVC”) on Rikers Island.

He alleges that his medical care was unconstitutionally deficient because of a nearly nine-month

delay between when he first complained of tooth pain and when he was given medical attention,

a botched oral extraction that resulted in several injuries, and another nine-month delay before

reconstructive surgery. In addition to the City, H+H, and Corizon, Roundtree names as a

defendant Dr. Mullins, the dentist who performed the oral surgery. See Am. Compl. ¶¶ 1-3, 6.

He also names two other GRVC medical professionals: Dr. Cherchever, the head doctor at

GRVC, and Dr. San Jose, a GRVC “medical practitioner.” Id. ¶¶ 5, 7. Lastly, Roundtree names

as a Defendant “Roberts,” a Department of Correction (“DOC”) “medical administrat[or],”

although Roberts’s identity has yet to be ascertained. Id. ¶ 4; ECF No. 14.

A. Factual History

       The following facts are, unless otherwise noted, taken from the Amended Complaint and

are assumed to be true for purposes of this motion. See, e.g., LaFaro v. N.Y. Cardiothoracic

Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009).

       On June 10, 2015, Roundtree — who was detained on Riker’s Island — requested dental

treatment at a GRVC medical clinic because he was experiencing pain caused by “a spike

protruding from a lower right[-]side molar.” Am. Compl. ¶ 17. He submitted the appropriate

forms, but then “waited” nine months for an appointment, during which time he felt the spike

“cutting into his cheek,” causing him intense pain that required “emergency pain killers” from

the clinic. Id. ¶¶ 17-18. Roundtree complained and requested medical attention from Dr.

Mullins, Dr. Cherchever, and Administrator Roberts, but all ignored the requests. Id. ¶¶ 17-18.




                                                 2
Roundtree was not seen by Dr. Mullins until March 1, 2016; but medical staff falsified records to

make it appear as if he had been seen in October 2015. Id. ¶¶ 18, 20.

       When Dr. Mullins finally saw Roundtree on March 1, 2016, he told the Roundtree that

“the spike would be filed off the molar (wisdom tooth).” Id. ¶ 20. But when it came time for the

procedure itself, Dr. Mullins informed Roundtree that the tooth needed to be extracted altogether

because it was “rotten,” which Roundtree surmised was “a lie to allow an easier cheaper

procedure[] and earn him a per tooth fee.” Id. ¶¶ 20, 23. Dr. Mullins then proceeded to extract

an adjacent tooth without Roundtree’s consent. Id. ¶¶ 21, 23. The procedure began before the

anesthetic took effect and involved “wrenching and yanking the tooth in a haphazard, brutal

manner,” causing Roundtree “excruciating” pain. Id. ¶ 21. During the process, Dr. Mullins’s

dental drill cut into Roundtree’s gums and cheeks, and it also caused damage to an adjacent

tooth. Id.

       Although Dr. Mullins denied having damaged Roundtree’s gums and tooth, he informed

Roundtree that if the detainee’s gums had been cut, he could “sew it up.” Id. ¶ 22. In reality, Dr.

Mullins left “gaping holes” in Roundtree’s cheeks, gums, and the bottom of his mouth, which

caused Roundtree to develop four infections, two of which were particularly “extreme.” Id. ¶ 23.

Later, Roundtree learned that Dr. Mullins had, in fact, broken Roundtree’s jaw bone, causing

“shards of bone [to] end up traveling” to various parts of his mouth. Id. ¶ 25. Roundtree sent

these shards to his “common-law wife through the mail.” Id. ¶ 26. Roundtree complained about

this condition for months to no avail. Id. ¶ 25. Dr. San Jose filed false reports about Roundtree’s

injury and refused to treat him. Id. Additionally, Dr. San Jose repeatedly attempted to “over-

ride” treatment ordered by other medical professionals. Id. Medical staff also lied to Roundtree

when he was x-rayed. Id. ¶ 26. Roundtree visited Bellevue Hospital and was prescribed




                                                3
medications and treatment by Bellevue staff, but GRVC staff refused to follow those

prescriptions. Id. ¶ 27.

       Eventually, on January 20, 2017, after the Legal Aid Society’s Prisoner Rights Project

intervened, Roundtree underwent a reconstructive surgery. Id. ¶ 30. The surgery included

removal of Roundtree’s right-side molars and a piece of his jaw. Id. In the nine months between

his extraction and the second surgery, Roundtree was repeatedly seen by medical professionals.

Id. ¶ 29. But Dr. Cherchever, Dr. San Jose, and Administrator Roberts prevented him from

receiving surgery during this period. Id. ¶ 28. After being transferred to Otis Bantum

Correctional Facility (“OBCC”), also on Rikers Island, an OBCC dentist finally informed

Roundtree of “the truth” about his broken jaw. Id. ¶ 26.

       Roundtree alleges that he has experienced consistent pain since 2015. He has been

unable to sleep on the right side of his face since mid-2015. Id. ¶ 30. Until 2018, the pain would

cause him to wake up screaming at night. Id.

B. Procedural History

       Roundtree’s original complaint in this case was signed on March 11, 2019, and received

by the Court on March 19, 2019. See ECF No. 1. He filed the operative Amended Complaint on

November 27, 2019. ECF No. 27. A few months later, Moving Defendants filed a motion to

dismiss the Amended Complaint pursuant to Rules 12(b)(5) and 12(b)(6) of the Federal Rules of

Civil Procedure. See ECF Nos. 56-59. In a Memorandum Opinion and Order entered on

November 24, 2020, the Court concluded that Roundtree had failed to serve all Defendants other

than the City (which had earlier waived service). Roundtree v. NYC, No. 19-CV-2475 (JMF),

2020 WL 6891831, at *1-2 (S.D.N.Y. Nov. 24, 2020) (ECF No. 83). In light of “Roundtree’s

pro se status and because Moving Defendants [had] received actual notice of this action and




                                                4
[did] not suggest that any Defendant was prejudiced by [Roundtree’s] improper service

attempts,” the Court declined to dismiss the case on that ground. Id. at *2. Instead, the Court

asked Defendants to either waive service or be prepared to pay the cost of service to be

effectuated by the U.S. Marshal Service (“USMS”) on Roundtree’s behalf. Id. at *3. Pending

such service, the Court denied Moving Defendants’ Rule 12(b)(6) motion without prejudice to

renewal. Id. On January 22, 2021, Moving Defendants, having all been properly served (or

having waived service or waived any challenge to service), see ECF Nos. 86, 89, 95, 2 filed a

letter renewing their Rule 12(b)(6) motion, see ECF Nos. 93, 96.

                                      LEGAL STANDARDS

       In evaluating a motion to dismiss pursuant to Rule 12(b)(6), a court must accept all facts

set forth in the complaint as true and draw all reasonable inferences in the plaintiff’s favor. See,

e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam). A

claim will survive a Rule 12(b)(6) motion, however, only if the plaintiff alleges facts sufficient

“to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). A

plaintiff must show “more than a sheer possibility that a defendant has acted unlawfully,” id.,

and cannot rely on mere “labels and conclusions” to support a claim, Twombly, 550 U.S. at 555.




2
       The USMS informed the Court that it attempted electronic service on Dr. San Jose on
December 30, 2020, but it did not receive an acknowledgment from Dr. San Jose. Given that Dr.
San Jose renewed her Rule 12(b)(6) motion without raising any objections to service, see ECF
No. 93, she has waived any such objections.


                                                  5
If the plaintiff’s pleadings “have not nudged [his or her] claims across the line from conceivable

to plausible, [the] complaint must be dismissed.” Id. at 570.

        Even under the heightened pleading standards set by Iqbal and Twombly, a court is

“obligated to construe a pro se complaint liberally.” Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009). Thus, when considering pro se submissions, such as Roundtree’s, the Court should

interpret them “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and emphasis

omitted). Notwithstanding the Court’s obligation, “to survive a motion to dismiss, a pro se

plaintiff must still plead sufficient facts to state a claim that is plausible on its face.” Bodley v.

Clark, No. 11-CV-8955 (KBF), 2012 WL 3042175, at *2 (S.D.N.Y. July 23, 2012); see also,

e.g., Green v. McLaughlin, 480 F. App’x 44, 46 (2d Cir. 2012) (summary order) (“[P]ro se

complaints must contain sufficient factual allegations to meet the plausibility standard . . . .”).

                                            DISCUSSION

        Moving Defendants move to dismiss Roundtree’s claims on the grounds that they are

time-barred and fail the plausibility test. The Court will address each argument as necessary.

A. Timeliness

        First, Moving Defendants contend that some of Roundtree’s claims — namely (1) his

deliberate indifference claim brought under 42 U.S.C. § 1983 against Dr. Mullins; (2) his

conspiracy claim brought under 42 U.S.C. § 1983 against Dr. Mullins; (3) his medical and dental

malpractice claims brought under New York State law against Dr. Mullins; and (4) his assault

and battery claims brought under New York State law against the City, H+H, Corizon, Dr.

Mullins, and Dr. Cherchever — are untimely. Significantly, the statute of limitations is an

affirmative defense for which a defendant bears the burden of proof. See, e.g., Mosdos Chofetz




                                                   6
Chaim, Inc. v. RBS Citizens, N.A., 14 F. Supp. 3d 191, 209 (S.D.N.Y. 2014). Accordingly, it is

well established that “a pre-answer motion to dismiss on this ground may be granted only if it is

clear on the face of the complaint that the statute of limitations has run.” Id. (emphasis added)

(internal quotation marks omitted); see also Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d

406, 425 (2d Cir. 2008) (“[A] defendant may raise an affirmative defense in a pre-answer Rule

12(b)(6) motion if the defense appears on the face of the complaint.”).

       Moving Defendants’ argument for dismissal of Roundtree’s Section 1983 claims fails for

two reasons. First, the argument depends on a document other than the Amended Complaint —

namely, Roundtree’s medical records. See ECF No. 58 (“Defs.’ Mem.”), at 8; ECF No. 57-2.

Thus, the Court cannot say that it “is clear on the face of the complaint that the statute of

limitations has run.” Mosdos Chofetz Chaim, 14 F. Supp. 3d at 209 (internal quotation marks

omitted). Second, even if the Court could consider Roundtree’s medical records, his Section

1983 claims would appear to be timely. The records indicate that Dr. Mullins performed oral

surgery on Roundtree on March 10, 2016. ECF No. 57-2. Given that the statute of limitations is

three years, see, e.g., Pearl v. City of Long Beach, 296 F.3d 76, 79-80 (2d Cir. 2002), and March

10, 2019, was a Sunday, Roundtree had until March 11, 2019, to file his claims, see Fed. R. Civ.

P. 6(a)(1)(C). Roundtree signed his original complaint on that very day, which — pursuant to

the prison mailbox rule — is deemed to be the relevant date of filing. See Nash v. Kressman,

No. 11-CV-7327 (LTS) (RLE), 2013 WL 6197087, at *4 (S.D.N.Y. Nov. 27, 2013); see also

Walker v. Jastremski, 430 F.3d 560, 562-64 (2d Cir. 2005).

       By contrast, Roundtree’s state-law claims for malpractice, fraud, assault, and battery can

be and are dismissed as untimely. Under New York law, Roundtree had ninety days from the

date his claims accrued to file a notice of claim, and one year after that to commence an action




                                                  7
against the City, H+H, and its employees. See N.Y. Gen. Mun. Law § 50-i(1) (stating that these

procedural requirements apply to actions “for personal injury . . . or damage to real or personal

property alleged to have been sustained by reason of the negligence or wrongful act of [a] city

. . . or of any . . . employee thereof”); see also N.Y. Gen. Constr. Law § 37-a (defining

“[p]ersonal injury” to include “assault” and “battery”); Hardy v. New York City Health & Hosps.

Corp., 164 F.3d 789, 793 (2d Cir. 1999) (applying the notice-of-claim requirements to suits

against “municipal corporations such as [H+H]”); Taylor v. Mayone, 626 F.2d 247, 252 (2d Cir.

1980) (“[Section 50-i] has been held applicable to actions against . . . individual . . . employees

. . . whenever such individuals have a right to indemnity from the municipality.”); Dawkins v.

Copeland, No. 17-CV-9926 (ER), 2019 WL 1437049, at *9 (S.D.N.Y. Mar. 31, 2019) (“Claims

for negligence and malpractice against the New York City Health and Hospitals Corporation and

its employees must be brought within one year and ninety days.”); Middleton v. City of New

York, No. 04-CV-1304 (JFB) (LB), 2006 WL 1720400, at *16 (E.D.N.Y. June 19, 2006)

(applying the time bar to state-law claims for fraud). Roundtree’s claims arose, at the latest, by

January 20, 2017, when he underwent reconstructive surgery. Thus, he had until April 20, 2018,

to file his tort claims against the City and H+H. Although Roundtree alleges that he filed a

notice of claim “around May 2016,” Am. Compl. ¶ 64 — the sufficiency of which Moving

Defendants do not contest — he did not file this action until March 11, 2019, and he provides no

valid basis to conclude that the limitations period was tolled at any point. 3 Accordingly,




3
        Roundtree accuses Defendants of “fraudulent behavior, lie[s], [and] submi[ssion of] false
reports,” ECF No. 73 (“Pl.’s Opp’n”), at 3-4, but that does not provide a basis for tolling. As
Roundtree himself alleges, he was aware of the relevant facts (at least those relevant to the first
nine-month delay and the botched extraction) by “around May 2016,” when he filed a notice of
claim. See Am. Compl. ¶ 64. In addition, he was sufficiently aware of his injuries to make
“complaints[] and grievances” to the City. Id. Accordingly, “Plaintiff has not provided a viable


                                                  8
considering only the face of the Amended Complaint, the Court concludes that Roundtree’s

state-law claims are time barred and they are dismissed.

B. Federal Claims

       The Court turns, then, to Roundtree’s federal-law claims, starting with his claims against

the individual Defendants — Dr. Mullins, Dr. San Jose, and Dr. Cherchever — for deliberate

indifference to his constitutional rights.

    1. Deliberate Indifference Claims Against the Individual Defendants

       Claims of unconstitutional conditions of confinement by pretrial detainees — which is

what the Court assumes Roundtree was during the events giving rise to his claims — are

governed by the Due Process Clause of the Fourteenth Amendment. Darnell v. Pineiro, 849

F.3d 17, 29 (2d Cir. 2017). To successfully plead a claim, Roundtree must first plead that he

suffered an objective deprivation of his constitutional rights such that “the conditions, either

alone or in combination, pose[d] an unreasonable risk of serious damage to his health” or safety,

including “the risk of serious damage to physical and mental soundness.” Id. at 30 (internal

quotation marks omitted). In addition, he must plead that Defendants demonstrated deliberate

indifference to these conditions. Id. at 32. To do so, he has to plead facts that show that

Defendants “acted intentionally to impose the alleged condition, or recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial detainee even though

the defendant-official[s] knew, or should have known, that the condition posed an excessive risk

to health or safety.” Id. at 35 (emphases added); see also Bruno v. City of Schenectady, 727 F.

App’x 717, 720 (2d Cir. 2018) (summary order).




reason for tolling the statute of limitations.” Todd v. New York City Health & Hosps. Corp., No.
16-CV-2124 (LDH) (LB), 2018 WL 10031378, at *3 (E.D.N.Y. Sept. 26, 2018).


                                                  9
       Applying these standards, assuming the truth of the allegations in the Amended

Complaint, and drawing all inferences in favor of Roundtree, the Court concludes that

Roundtree’s deliberate indifference claims against the individual Defendants cannot be

dismissed. First, Roundtree states a claim with respect to the dental care that he received from

Dr. Mullins in March 2016. Among other things, the facts alleged suggest that the damage Dr.

Mullins caused during the oral surgery posed an unreasonable risk to Roundtree’s health, leading

to a broken jawbone and multiple cuts that became infected. Moreover, Dr. Mullins knew that

he had cut Roundtree’s gums and failed to treat that condition, recklessly failing to mitigate the

obvious risk of infections. Moreover, the facts alleged strongly suggest that when he broke

Roundtree’s jawbone, Dr. Mullins recklessly failed to act with reasonable care. Asked pointedly

by Roundtree whether he broke the adjacent tooth, Dr. Mullins denied having done so, placing

Roundtree at risk of future harm (including that of infection) when he failed to immediately

address the injuries; as a result, Roundtree suffered pain for nine months unnecessarily. In short,

because the care provided was inadequate, and the risks were obvious, the Court finds that these

allegations are sufficient to state a claim against Dr. Mullins.

       Second, Roundtree also states a claim with respect to the delays in treatment of his

condition — namely, the nine months leading up to the botched extraction and the nine months

before his second reconstructive surgery. 4 With respect to the first period, Roundtree’s

allegation that he suffered intense pain requiring emergency treatment over the course of nine

months, Am. Compl. ¶ 18, suggests that the delay was serious. This is all the more true for the

second period of delay given that Dr. Mullins — although well aware of Roundtree’s condition


4
       Any claims arising out of the first period — between June 10, 2015, and March 2016 —
would ordinarily be time-barred, but the Court presumes for now that the continuing violation
doctrine applies. See Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015).


                                                 10
— failed to mitigate the harm he had caused during the surgery by allowing Roundtree’s injuries

to go untreated. This avoidable failure resulted in four infections. Id. ¶ 23. Making matters

worse, during the nine-month delay, Dr. Cherchever and Dr. San Jose refused to provide

treatment despite recommendations from medical professionals at Bellevue Hospital. Id. ¶ 27.

While disagreements over treatment ordinarily do not rise to the level of a constitutional tort, the

fact that Roundtree eventually needed reconstructive surgery suggests that he required additional

treatment and that Defendants were deliberately indifferent to his medical needs. Moreover,

Roundtree’s assertion that Dr. San Jose refused him pain medication and overrode the

prescriptions recommended by outside hospitals amounts to more than mere negligence. See,

e.g., Sims v. City of New York, 788 F. App’x 62, 64 (2d Cir. 2019) (summary order) (noting that

courts have found unconstitutional deliberate indifference, for example, when “officials

deliberately delayed care as a form of punishment; ignored a ‘life-threatening and fast-

degenerating’ condition for three days; or delayed major surgery for over two years” (quoting

Demata v. N.Y. State Corr. Dep’t of Health Servs., 198 F.3d 233 (2d Cir. 1999) (unpublished

table decision))).

C. Remaining Federal Claims

       By contrast, Roundtree’s other federal claims fall short of the plausibility threshold.

First, Roundtree brings claims against the City, H+H, and Corizon for their role in allegedly

allowing the individual Defendants to violate his constitutional rights. Because H+H is a

municipal corporation, see, e.g., Rookard v. Health & Hosps. Corp., 710 F.2d 41, 45 (2d Cir.

1983), and Corizon is (for purposes of this case) the “functional equivalent of the municipality,”

Bess v. City of New York, No. 11-CV-7604 (TPG), 2013 WL 1164919, at *2 (S.D.N.Y. Mar. 19,

2013), to state such a claim, Roundtree would have to plausibly allege that the violation of his




                                                 11
rights resulted from a municipal policy, custom, or practice, see Monell v. Dep’t of Social Servs.,

436 U.S. 658, 690-91 (1978). He fails to do so. Indeed, he alleges little more than that H+H and

Corizon allowed Dr. Mullins “free reign” in his practice for years, Am. Compl. ¶ 59, and that the

City was aware of the constitutional deprivations, id. ¶ 64. Such thin and conclusory allegations

do not pass muster. See, e.g., Nelson v. City of New York, No. 18-CV-4636 (PAE), 2019 WL

3779420, at *16 (S.D.N.Y. Aug. 9, 2019) (“[T]he [complaint] purports to plead [the existence of

an official policy], but its claims are conclusory. . . . [I]t does not substantiate any of [its] broad

claims. As a result, the [complaint] fails adequately to allege . . . any official policy or

custom.”); Hays v. City of New York, No. 14-CV-10126 (JMF), 2017 WL 782496, at *7

(S.D.N.Y. Feb. 28, 2017) (dismissing a Monell claim where the plaintiff failed to “allege

anything to support [her] conclusory assertions other than her isolated personal experiences,

reports that are twenty-plus years old, and unproven allegations made in other lawsuits”); Baines

v. City of New York, No. 10-CV-9545 (JMF), 2014 WL 1087973, at *3 (S.D.N.Y. Mar. 19, 2014)

(“[A] plaintiff must allege facts — other than those giving rise to individual liability —

supporting an inference that the municipality has an unconstitutional policy.”).

        Next, liberally construed, Roundtree’s Amended Complaint brings claims for conspiracy

and “discrimination” under both Sections 1983 and 1985(3). See Am. Compl. at 15-16. To state

a claim for conspiracy under Section 1983, a plaintiff must show “(1) an agreement between two

or more state actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages.”

Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999). To state a claim under Section 1985(3),

meanwhile, a plaintiff must allege “1) a conspiracy; 2) for the purpose of depriving, either

directly or indirectly, any person or class of persons of the equal protection of the laws, or of




                                                  12
equal privileges and immunities under the laws; and 3) an act in furtherance of the conspiracy; 4)

whereby a person is either injured in his person or property or deprived of any right or privilege

of a citizen of the United States.” Dolan v. Connolly, 794 F.3d 290, 296 (2d Cir. 2015). The

plaintiff must also allege that the conspiracy was “motivated by some racial or perhaps otherwise

class-based, invidious discriminatory animus.” Cine SK8, Inc. v. Town of Henrietta, 507 F.3d

778, 791 (2d Cir. 2007) (internal quotation marks omitted). Significantly, vague and

unsupported assertions of conspiracy — regardless of whether brought pursuant to Section 1983

or 1985(3) — do not suffice. See, e.g., Webb v. Goord, 340 F.3d 105, 110-11 (2d Cir. 2003);

Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997); Polur v. Raffe, 912 F.2d 52, 56 (2d Cir.

1990).

         Measured against these standards, Roundtree’s claims under either statute fail as a matter

of law because his allegations of conspiracy are vague and unsupported. The gravamen of his

claims is that Defendants conspired “by agreeing during meetings . . . where they misrepresented

facts [and] agreed to support each others[’] reports.” Am. Compl. ¶ 49. He also alleges in

conclusory fashion that Defendants “collectively submitted falsified documents into the public

record as evidenced through various litigations, grievances, and answer to FOIL [sic] requests.”

Id. ¶ 50. These bare allegations fail to state a conspiracy claim under either statute. See, e.g.,

Meisel v. Westchester Cnty., No. 18-CV-7202 (CS), 2020 WL 3472500, at *7 n.7 (S.D.N.Y. June

25, 2020) (dismissing a conspiracy claim where the plaintiff made “vague, boilerplate assertions”

about how medical personnel “ha[d] conspired to hurt and damage [his] health” because the

allegations were “conclusory and unsupported by facts” (internal quotation marks omitted));

Liner v. Fischer, No. 11-CV-6711 (PAC) (JLC), 2013 WL 4405539, at *6 (S.D.N.Y. Aug. 7,

2013) (noting that “bare statements that [d]efendants ‘conspired’” to deny the plaintiff




                                                 13
medication and interfere with his medical care were “insufficient to state an actionable claim for

conspiracy”); Fox v. Fischer, No. 04-CV-6718 (MBM), 2005 WL 1423580, at *4 (S.D.N.Y. June

14, 2005) (dismissing claims that the defendants conspired to deprive the plaintiff of medication

and access to medical care as vague and conclusory because the plaintiff failed to state “when or

how defendants formed the alleged conspiracy to switch his medication, nor d[id] he provide any

details as to the execution of the conspiracy”), aff’d, 242 F. App’x 759 (2d Cir. 2007) (summary

order); Liner v. Goord, 115 F. Supp. 2d 432, 435 (S.D.N.Y. 2000) (dismissing conspiracy claims

that the defendants had “conspired to tamper [with] and destroy [plaintiff’s] medical records” as

“general, conclusory and unsupported by specific factual details” because the plaintiff “fail[ed]

to state how defendants conspired to alter and delete the records and which records, if any, were

destroyed”). And with respect to Section 1985(3), the facts alleged also fail to suggest that

Defendants were motivated by “invidious discriminatory animus.” Cine SK8, 507 F.3d at 791.

To the contrary, Roundtree explicitly alleges that Defendants were motivated by financial

interest in denying him appropriate care. Am. Compl. ¶¶ 20, 23.

       Finally, Roundtree brings a claim for “Campaign of Harrassment [sic] (Retaliation),” Am

Compl. at 16, which the Court construes (very liberally) to be a First Amendment retaliation

claim. To state a First Amendment retaliation claim under Section 1983, a prisoner must allege

facts showing “(1) that the speech or conduct at issue was protected, (2) that the defendant took

adverse action against the plaintiff, and (3) that there was a causal connection between the

protected speech and the adverse action.” Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004)

(internal quotation marks omitted). 5 Here, although Roundtree vaguely asserts that Defendants



5
         Notably, the Second Circuit has cautioned that courts should “approach prisoner claims
of retaliation with skepticism and particular care.” Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.
2001), overruled on other grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002). Such


                                                14
“chill[ed] his free speech,” Am. Compl. ¶ 55, none of his allegations otherwise suggest that his

First Amendment rights were implicated by Defendants’ conduct. Nowhere does he allege, for

example, any speech for which he claims to have been retaliated against, let alone any

connection between that speech and the “adverse actions” he alleges. Id. Accordingly, his

retaliation claim must be and is dismissed for failure to state a claim as well.

                                          CONCLUSION

       For the reasons stated above, Moving Defendants’ motion to dismiss is GRANTED in

part and DENIED in part. In particular, all of Roundtree’s claims are dismissed except for his

claims for inadequate care and deliberate indifference under Section 1983 as to the individual

Defendants.

       Further, the Court declines to grant Roundtree leave to amend his dismissed claims.

Although leave to amend a complaint should be freely given “when justice so requires,” Fed. R.

Civ. P. 15(a)(2), it is “within the sound discretion of the district court to grant or deny leave to

amend,” Ahmed v. GEO USA LLC, No. 14-CV-7486 (JMF), 2015 WL 1408895, at *5 (S.D.N.Y.

Mar. 27, 2015) (internal quotation marks omitted). Here, the Court already granted Roundtree

leave to amend his complaint in response to Moving Defendants’ prior motion to dismiss and

explicitly warned that Roundtree would “not be given any further opportunity to amend the

complaint to address issues raised by the motion to dismiss.” ECF No. 60; see, e.g., Transeo

S.A.R.L. v. Bessemer Venture Partners VI L.P., 936 F. Supp. 2d 376, 415 (S.D.N.Y. 2013)

(“Plaintiff’s failure to fix deficiencies in its previous pleadings is alone sufficient ground to deny

leave to amend sua sponte.” (citing cases)). Roundtree did not amend in response to the Court’s



claims are “prone to abuse since prisoners can claim retaliation for every decision they
dislike.” Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (internal quotation marks
omitted).


                                                  15
invitation. In fact, he filed a letter requesting leave to file a second amended complaint, see ECF

No. 81, but after the Court directed him to file a supplemental letter explaining what he proposed

to amend, see Roundtree, 2020 WL 6891831, at *3, he filed another letter stating that he had

decided to “forego[] an amending of [his] complaint,” ECF No. 97. Finally, and in any event,

many of the problems with the dismissed claims are substantive, so amendment would be futile.

See, e.g., Bright Kids NYC Inc. v. Kelly, No. 19-CV-1175 (JMF), 2020 WL 6891814, at *6

(S.D.N.Y. Nov. 24, 2020); Maragh v. Roosevelt Island Operating Corp., No. 16-CV-7530

(JMF), 2018 WL 6573452, at *6 (S.D.N.Y. Dec. 13, 2018); Croft v. AXA Equitable Life Ins. Co.,

No. 17-CV-9355 (JMF), 2018 WL 4007646, at *5 (S.D.N.Y. Aug. 22, 2018).

       Unless and until the Court orders otherwise, the remaining Defendants shall file an

answer to Roundtree’s remaining claims within three weeks of the date of this Opinion and

Order. By the same date, Roundtree is hereby ORDERED to show cause in writing why his

claims against Roberts and the various Jane and John Doe Defendants should not be dismissed

for failure to serve within the timeframe set by Rule 4(m) of the Federal Rules of Civil

Procedure. By separate Order, the Court will schedule an initial pretrial conference to be held by

telephone. The Clerk of Court is directed to terminate the City, H+H, and Corizon as parties and

to mail a copy of this Opinion and Order to Roundtree.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


       SO ORDERED.

Dated: April 28, 2021                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge



                                                16
